Mr. Judge SHARP
delivered the opinion of the Commission of Appeals, Section A.
Mrs. Eleanore Goebel, as relator, invokes the original jurisdiction of the Supreme. Court to secure a mandamus requiring Hon. R. M. Carter of Grayson County, Texas, Judge of the 15th Judicial District Court of Texas, presiding in the 95th Judicial District Court of Dallas County, Texas, to set aside an order entered by him in Cause No. 92157-E, Eleanore Goebel v. John F. Goebel, in the 95th District Court of Dallas County, Texas, as of the 21st day of November, 1931.
A writ of mandamus is sought to compel the Hon. R. M. Carter, District Judge, to set aside an order entered in the aforesaid cause. John F. Goebel is the defendant in the original *315suit and is vitally interested in the order or judgment entered in that cause. He has not been made a party respondent here. As his rights are affected he is a necessary party respondent. For that reason the petition must be dismissed. See State v. Court of Civil Appeals, 123 Texas, 549, 75 S. W. (2d) 253.
Opinion adopted by the Supreme Court, December 31, 1934.